COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
EMZIE CARTER, IV,                                           )
                                                                              )               No.  08-02-00415-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )           
Criminal District Court #5
THE STATE OF TEXAS,                                     )
                                                                              )             
of Dallas County, Texas
Appellee.                           )
                                                                              )              
(TC# F-0053602-WL)
                                                                              )
 
MEMORANDUM   OPINION
 
This appeals arises from a deferred adjudication of guilt.  On August 30, 2001, Appellant Emzie Carter, IV, entered a plea of guilty to the charge of
burglary of a habitation and signed and stipulated to a judicial confession,
which was admitted into evidence without objection.  The trial court admonished Appellant as to
the punishment range, accepted Appellant=s
guilty plea, and found the evidence sufficient for a finding of guilt.  The trial court deferred a finding of guilt
and placed Appellant on probation for five years and assessed a fine of $1,500
and restitution of $250.  Appellant was
served with the conditions of his probation.




On May 24, 2002,
the State filed an amended motion to proceed with an adjudication of guilt,
alleging Appellant had violated the conditions of probation.  At the hearing on August 16, 2002, Appellant
entered a plea of true to the State=s
allegations in the motion and entered into a plea bargain agreement to two
years=
confinement in the penitentiary.  The
trial court found the allegations to be true, granted the State=s motion, and found Appellant guilty as
indicted and sentenced Appellant to two years=
confinement in the penitentiary and no fine. 
The trial court=s
sentence and judgment were entered on August 16, 2002 and Appellant timely
filed his notice of appeal.
Appellant=s court-appointed counsel has filed a
brief in which he has concluded that the appeal is wholly frivolous and without
merit.  The brief meets the requirements
of Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493, reh. denied, 388 U.S. 924, 87 S.Ct.
2094, 18 L.Ed.2d 1377 (1967), by presenting a professional evaluation of the
record demonstrating why, in effect, there are no arguable grounds to be
advanced.  See High v. State, 573
S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State,
516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v.
State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). 
A copy of counsel=s
brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  No pro se brief has been filed.
We have carefully
reviewed the record and counsel=s
brief and agree that the appeal is wholly frivolous and without merit.  Further, we find nothing in the record that
might arguably support the appeal.  The
judgment is affirmed.
 
May
22, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.
 
(Do Not Publish)